Case 2:18-cr-00037-DBH Document 163 Filed 08/18/20 Page 1 of 2      PageID #: 333



                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )   CRIM. NOS. 2:18-CR-37-DBH-01
                                           )        AND 2:19-CR-05-DBH
 RYAN LANDERS,                             )
                                           )
                          DEFENDANT        )

                             PROCEDURAL ORDER

        I recently learned in United States v. Faucette, 2:13-cr-79-DBH-01, that

the Department of Justice takes the position that a prisoner is not required to

exhaust administrative appeal remedies within the Bureau of Prisons before

filing a motion in court under the First Step Act, and may file the motion 30 days

after submitting a request for compassionate release to the Warden, regardless

of whether the Warden denied the request. Gov’t Resp. to Procedural Order,

United States v. Faucette, 2:13-cr-79-DBH-01 (D. Me. Aug. 5, 2020) (ECF No.

266).

        In this case, without knowing that the Justice Department believes that

exhaustion is not required, I earlier denied without prejudice Landers’ request

for judicial relief of compassionate release from prison because he had not

exhausted administrative appeals. Order (Crim. No. 2:18-cr-37-DBH (ECF No.

161); Crim. No. 2:19-cr-05-DBH (ECF No. 82)). But as I said in Faucette, the

government can waive the exhaustion requirement, and I treat it now as having

done so. Second Procedural Order, United States v. Faucette, 2:13-cr-79-DBH-

01 (D. Me. Aug. 11, 2020) (ECF No. 267).
Case 2:18-cr-00037-DBH Document 163 Filed 08/18/20 Page 2 of 2       PageID #: 334



        I therefore now VACATE the denial and DIRECT the Clerk’s Office to appoint

counsel and issue the procedural order contemplated by General Order 2020-

6(C).

        SO ORDERED.

        DATED THIS 18TH DAY OF AUGUST, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                 2
